



COURT OF APPEAL FOR ONTARIO

CITATION: Karges v. Karges, 2019 ONCA 833

DATE: 20191021

DOCKET: C66258

Rouleau, Huscroft and Nordheimer JJ.A.

BETWEEN

Dale Beverley Karges

Applicant (Appellant)

and

Richard Gerard Karges

Respondent (Respondent in Appeal)

Aaron Franks and Stephanie Romano, for the appellant

Robert Bickle, for the respondent

Heard and released orally: October 16, 2019

On appeal from the judgment of Justice C. Stephen Glithero of the Superior Court of Justice, dated November 8, 2018.

REASONS FOR DECISION

[1]

Ms. Karges appeals the order of the trial judge that reduced the level
    of support being paid by the respondent. The appellant acknowledges that in
    order to succeed she must demonstrate that the trial judge was either clearly
    wrong or misapplied the applicable legal principles.

[2]

In that regard the appellant submits that the trial judge was premature
    in accepting that the respondent was going to retire. She also submits that
    there was no basis for reducing the level of support if appropriate income was
    imputed to the respondent if, in fact, he did retire.

[3]

We do not accept the appellants submissions. The trial judge heard the
    evidence. He reached certain conclusions all of which were available on the
    evidence. In particular, he found that the evidence of the respondent about his
    retirement was uncontradicted and that the respondents decision in that regard
    was bona fide. On the issue of income, the trial judge reviewed the appellants
    employment prospects and imputed income of $60,000 to him to age 65,
    notwithstanding that the parties had not provided him with any evidence on this
    central point. We are unable to see any misapplication of the applicable
    principles in the analysis in which the trial judge engaged on that point. The
    trial judge referred to s. 17 of the Divorce Act. He is not required to recite
    the specific factors. There is no basis to suggest that he did not consider all
    of those factors in coming to his conclusion.

[4]

In the end result, it is not the role of this court to substitute our
    opinion on the facts for that of the trial judge. The appellant has not
    established that the trial judge was clearly wrong in the result that he
    reached.

[5]

The appeal is dismissed. The respondent is entitled to his costs which,
    in the circumstances, we would fix at $6,000 inclusive of disbursements and
    HST.


Paul Rouleau J.A.


Grant Huscroft J.A.

I.V.B. Nordheimer J.A.



